DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior arts, Choi et al., KR 10-2016-0037811, in view of Kume et al., JP 2011-028234 (see both Applicant’s translation corresponding to both prior-arts).
Regarding claims 1-2 and 17, Choi et al. disclose a polarizing plate (drawing 1) comprising:
. a polarizer 10 
. a protective layer 20 in contact with at least one surface of the polarizer
. wherein the barrier layer comprises a UV-curable composition for barrier layers, comprising an alicyclic epoxy compound, a glycidyl ether-type epoxy compound, an oxetane-based compound, and a cationic polymerization initiator (see 1-2 Barrier layer). 
Choi et al., however, neither disclose storage modulus of the protection layer [1,500 MPa to 10,000 MPa] at 80°C, nor the protective layer has a thickness of 5 m to 10 m, nor a yellowing scale value (b) of the protective layer measured by the following claimed Equation 1 has an increase rate of 0.05 to 0.3 compared to an initial value (S) under a condition of a temperature of 25°C and relative humidity (RH) of 40%.  Kume et al. do disclose an adhesive layer is formed by curing a photocurable composition consisting of a cationic polymerization compound, a photo cationic polymerization initiator, a photosensitizer exhibiting maximum absorption for a light with a wavelength longer than 380 nm, and a naphthalene-based photosensitizing aid represented by formula (I), wherein the adhesive layer has a thickness of 5 µm or less (see [0084]) and a storage modulus of 1,000 MPa or more (photosensitizer showing the maximum absorption in the long wavelength than (C) 380nm and naphthalence group photosensitation preparation showing up in (D) which is made and the storage modulus of 1000Mpa or greater, see [0037]-[0077] and [0083]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the Choi et al. protection layer with the Kume et al. compound to obtain a lower moisture permeability in a polarizer plate (see [0078]).  It is noted that since the value of the protection layer meet the claimed range, the increase rate of yellowing scale value (b) would have the same as claimed as well.  
Re claims 3-4, wherein an epoxy-based compound is a mixture of an alicyclic epoxy compound and a glycidyl ether-type epoxy compound (see Choi et al., claim 5), and wherein an alicyclic epoxy compound and an aliphatic epoxy compound are combined in a predetermined ratio (see Kume et al., [0013]).
Re claims 5-6, Choi et al. also disclose the epoxy-based compound comprises an alicyclic epoxy compound and a glycidyl ether-type epoxy compound in a weight ratio of 1:1 to 3: 1 (30/50 parts by weight, see claim 6).
Re claim 7, Choi et al. also suggested by 10-50 parts by weight of an oxetane­based compound disclosed in Dl (see claim 4).
Re claims 8 and 11, Choi et al. disclose 1-10 parts by weight of a cationic polymerization initiator comprising a sulfonium salt or an iodine salt (see [0086] and [0087]).
Re claims 9-10, the modification to Choi et al. would including an anthracene-based compound as a photosensitizer and using a naphthalene-based photosensitizing aid (Kume et al., [0070]-[0073]).
Re claims 12-13, the modification to Choi et al. would also including the anthracene-based photosensitizer in 0.1-0.5 parts by weight and a naphthalene-based photosensitizing aid in 5 parts by weight or less (see Kume et al., [0072]-[0075]).
Re claim 14, Choi et al. disclose an UV­curable composition has a viscosity of 100 Cp or less (see claim 8)
Re claims 15-16, although the modification to Choi et al. does not show a protective film on an opposite side to the protective layer, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ protective films on both side of the Choi et al. polarizer since it is a known practice in the display art for protection purposes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. Takahashi et al., US 2014/0071379, disclose a polarizer plate 60 having protective films 64, 66 on opposite side of the polarizer film 62 (see fig. 1).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG T NGUYEN/Primary Examiner, Art Unit 2871